Exhibit 10.2
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
 

 
Right to Purchase shares of Common Stock of Meridian Waste Solutions, Inc.
(subject to adjustment as provided herein)

 
COMMON STOCK PURCHASE WARRANT


No.                      Issue Date:  ___, 2016
 


MERIDIAN WASTE SOLUTIONS, INC., a corporation organized under the laws of the
State of New York (the “Company”), hereby certifies that, for value received,
[●], with an address at [●], or its assigns (the “Holder”), is entitled, subject
to the terms set forth below, to purchase from the Company at any time after the
Issue Date hereof until the Expiration Date (defined below), fully paid and
non-assessable shares of the Company’s common stock, par value $0.025 per share
(the “Common Stock”) at an aggregate purchase price as described below (the
“Purchase Price”). The number and character of such shares of Common Stock is
subject to adjustment as provided herein. The Company may reduce the Purchase
Price for some or all of the Warrants, temporarily or permanently, provided such
reduction is made as to all outstanding Warrants for all Holders of such
Warrants. 


As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:
 
 
(a)
The term “Company” shall mean Meridian Waste Solutions, Inc., a New York
corporation.



 
(b)
The term “Common Stock” includes (i) the Company’s Common Stock, $0.025 par
value per share and (ii) any other securities into which or for which any of the
securities described in (i) may be converted or exchanged pursuant to a plan of
recapitalization, reorganization, merger, sale of assets or otherwise.

 
 
1

--------------------------------------------------------------------------------

 
 
 
(c)
The term “Expiration Date” shall mean 5:00 p.m., E.D.T. on the first anniversary
of the Issue Date; provided, however, (i) in the event that shares of the
Company’s common stock are not eligible for resale under Rule 144 on the date
that is six months from the Issue Date, “Expiration Date” shall mean 5:00 p.m.,
E.D.T. on the date that is six months from the first date on which the shares of
the Company’s common stock are eligible for resale under Rule 144 and (ii) in
the event that Warrant Shares have been issued hereunder and subsequent to the
issuance of all such Warrant Shares and sale thereof by Holder the Shortfall
Amount is greater than $0, “Expiration Date” shall mean 5:00 p.m., E.D.T. on the
date that is eighteen (18) months from the Issue Date.

 
 
(d)
The term “Investment Amount” shall mean [$●], the amount of consideration paid
by the Holder pursuant to that certain Subscription Agreement between the Holder
and the Company, entered into as of [●], 2016 (the “Subscription Agreement”).

.
 
(e)
The term “Other Securities” refers to any stock (other than Common Stock) and
other securities of the Company or any other person (corporate or otherwise)
which the holder of the Warrant at any time shall be entitled to receive, or
shall have received, on the exercise of the Warrant, in lieu of or in addition
to Common Stock, or which at any time shall be issuable or shall have been
issued in exchange for or in replacement of Common Stock or Other Securities
pursuant to Section 4 hereof or otherwise.

 
 
(f)
The term “Purchase Price” shall mean the average closing price for the Common
Stock on the primary trading market on the three (3) trading days preceding the
date of the Subscription Form (defined below).

 
 
(g)
The term “Sale Proceeds” shall mean the total amount of proceeds received by the
Holder for (i) the sale of all shares of Common Stock purchased pursuant to the
Subscription Agreement and (ii) the sale of all Warrant Shares issued hereunder,
if any Warrant Shares have been issued hereunder.

 
 
(h)
The term “Shortfall Amount” shall mean the excess of the Investment Amount over
the Sale Proceeds.



 
(i)
The term “Vesting” shall mean that (i) the Holder shall have received the Sale
Proceeds and (ii) the amount of the Sale Proceeds is less than the Investment
Amount.

  
 
(j)
The term “Warrant Shares” shall mean the Common Stock issuable upon exercise of
this Warrant.

  
1. Exercise of Warrant.


 
1.1.
Number of Shares Issuable upon Exercise; Cashless Exercise.



(a)                Number of Shares Issuable upon Exercise.  From and after the
Issue Date through and including the Expiration Date, provided that Vesting has
occurred, the Holder shall be entitled to receive, upon exercise of this Warrant
in whole in accordance with the terms of Section 1.2 hereof or upon exercise of
this Warrant in part in accordance with Section 1.3 hereof, shares of Common
Stock of the Company, subject to adjustment pursuant to Section 2 hereof.


 
2

--------------------------------------------------------------------------------

 
(b)                           Cashless Exercise.  From and after the Issue Date
through and including the Expiration Date, provided that Vesting has occurred,
then this Warrant may also be exercised, in whole only, at such time by means of
a “cashless exercise” in which the Holder shall be entitled to receive a number
of Warrant Shares equal to the quotient obtained by dividing (X) by (Y), where:


 
(X) = the Shortfall Amount; and

 
 
(Y) = Purchase Price.

 
1.2. Full Exercise. This Warrant may be exercised in full by the Holder hereof
by delivery to the Company of an original or facsimile or e-mail copy of the
form of subscription attached as Exhibit A hereto (the “Subscription Form”) duly
executed by such Holder and, unless cashlessly exercised, delivery within two
(2) business days thereafter of payment, in cash, wire transfer or by certified
or official bank check payable to the order of the Company, in the amount
obtained by multiplying the number of shares of Common Stock for which this
Warrant is then exercisable by the Purchase Price then in effect. The original
Warrant is not required to be surrendered to the Company until it has been fully
exercised and/or the Shortfall Amount is not greater than $0.
 
1.3. Partial Exercise. This Warrant may be exercised in part (but not for a
fractional share) by delivery of a Subscription Form in the manner and at the
place provided in Section 1.2 hereof, except that the amount payable by the
Holder on such partial exercise shall be the amount obtained by multiplying (a)
the number of whole shares of Common Stock designated by the Holder in the
Subscription Form by (b) the Purchase Price then in effect. On any such partial
exercise, upon the written request of the Holder, provided the Holder has
surrendered the original Warrant, the Company, at its expense, will forthwith
issue and deliver to or upon the order of the Holder a new Warrant of like
tenor, in the name of the Holder hereof or as such Holder (upon payment by such
Holder of any applicable transfer taxes) may request, the whole number of shares
of Common Stock for which such Warrant may still be exercised.
 
1.4. Fair Market Value. For purposes of this Warrant, the Fair Market Value of a
share of Common Stock as of a particular date (the “Determination Date”) shall
mean:
 
(a) If the Company’s Common Stock is traded on an exchange or on the NASDAQ
Global Market, NASDAQ Global Select Market, the NASDAQ Capital Market, the New
York Stock Exchange or the NYSE AMEX Equities, then the average of the closing
sale prices of the Common Stock for the five (5) trading days immediately prior
to (but not including) the Determination Date;
 
(b) If the Company’s Common Stock is not traded on an exchange or on the NASDAQ
Global Market, NASDAQ Global Select Market, the NASDAQ Capital Market, the New
York Stock Exchange or the NYSE AMEX Equities, but is traded on the OTC Bulletin
Board or in the over-the-counter market or Pink Sheets, then the average of the
closing bid and ask prices reported for the five (5) trading days immediately
prior to (but not including) the Determination Date;
 
 
3

--------------------------------------------------------------------------------

 
(c) Except as provided in clause (d) below and Section 2.1 hereof, if the
Company’s Common Stock is not publicly traded, then as the Holder and the
Company shall mutually agree, or in the absence of such an agreement after good
faith efforts of the Company and the Holder to reach an agreement, by
arbitration in accordance with the rules then standing of the American
Arbitration Association, before a single arbitrator to be chosen from a panel of
persons qualified by education and training to pass on the matter to be decided;
or
 
(d) If the Determination Date is the date of a liquidation, dissolution or
winding up, or any event deemed to be a liquidation, dissolution or winding up
pursuant to the Company’s charter, then all amounts to be payable per share to
holders of the Common Stock pursuant to the charter in the event of such
liquidation, dissolution or winding up, plus all other amounts to be payable per
share in respect of the Common Stock in liquidation under the charter, assuming
for the purposes of this clause (d) that all of the shares of Common Stock then
issuable upon exercise of all of the Warrants are outstanding at the
Determination Date.
 
1.5. Company Acknowledgment. The Company will, at the time of the exercise of
the Warrant, upon the request of the Holder hereof, acknowledge in writing its
continuing obligation to afford to such Holder any rights to which such Holder
shall continue to be entitled after such exercise in accordance with the
provisions of this Warrant. If the Holder shall fail to make any such request,
such failure shall not affect the continuing obligation of the Company to afford
to such Holder any such rights.
 
1.6. Delivery of Stock Certificates, etc. on Exercise. The Company agrees that,
provided the purchase price listed in the Subscription Form is received as
specified in Section 1.2 hereof or if cashlessly exercised, the shares of Common
Stock purchased upon exercise of this Warrant shall be deemed to be issued to
the Holder hereof as the record owner of such shares as of the close of business
on the date on which delivery of a Subscription Form shall have occurred and, if
applicable, payment made for such shares as aforesaid. As soon as practicable
after the exercise of this Warrant in full or in part and, if applicable, the
payment is made, and in any event within three (3) business days thereafter
(“Warrant Share Delivery Date”), the Company, at its expense (including the
payment by it of any applicable issue taxes), will cause to be issued in the
name of, and delivered to, the Holder hereof, or as such Holder (upon payment by
such Holder of any applicable transfer taxes) may direct in compliance with
applicable securities laws, a certificate or certificates for the number of duly
and validly issued, fully paid and non-assessable shares of Common Stock (or
Other Securities) to which such Holder shall be entitled on such exercise, plus,
in lieu of any fractional share to which such Holder would otherwise be
entitled, cash equal to such fraction multiplied by the then Fair Market Value
of one full share of Common Stock, together with any other stock or other
securities and property (including cash, where applicable) to which such Holder
is entitled upon such exercise pursuant to Section 1 hereof or otherwise.


 
4

--------------------------------------------------------------------------------

 
2. Adjustment for Reorganization, Consolidation, Merger, etc.
 
2.1. Fundamental Transaction. If, at any time while this Warrant is outstanding,
(A) the Company effects any merger or consolidation of the Company with or into
another entity, (B) the Company effects any sale of all or substantially all of
its assets in one or a series of related transactions, (C) any tender offer or
exchange offer (whether by the Company or another entity) is completed pursuant
to which holders of Common Stock are permitted to tender or exchange their
shares for other securities, cash or property, (D) the Company consummates a
stock purchase agreement or other business combination (including, without
limitation, a reorganization, recapitalization, or spin-off) with one or more
persons or entities whereby such other persons or entities acquire more than the
50% of the outstanding shares of Common Stock (not including any shares of
Common Stock held by such other persons or entities making or party to, or
associated or affiliated with the other persons or entities making or party to,
such stock purchase agreement or other business combination), (E) any “person”
or “group” (as these terms are used for purposes of Sections 13(d) and 14(d) of
the 1934 Act) is or shall become the “beneficial owner” (as defined in Rule
13d-3 under the 1934 Act), directly or indirectly, of 50% of the aggregate
Common Stock of the Company, or (F) the Company effects any reclassification of
the Common Stock or any compulsory share exchange pursuant to which the Common
Stock is effectively converted into or exchanged for other securities, cash or
property (in any such case, a “Fundamental Transaction”), then, upon any
subsequent exercise of this Warrant, the Holder shall have the right to receive,
for each Warrant Share that would have been issuable upon such exercise
immediately prior to the occurrence of such Fundamental Transaction, at the
option of the Holder, (a) upon exercise of this Warrant, the number of shares of
Common Stock of the successor or acquiring corporation or of the Company, if it
is the surviving corporation, and any additional consideration (the “Alternate
Consideration”) receivable upon or as a result of such reorganization,
reclassification, merger, consolidation or disposition of assets by a Holder of
the number of shares of Common Stock for which this Warrant is exercisable
immediately prior to such event or (b) if the Company is acquired in (1) a
transaction where the consideration paid to the holders of the Common Stock
consists solely of cash, (2) a “Rule 13e-3 transaction” as defined in Rule 13e-3
under the 1934 Act, or (3) a transaction involving a person or entity not traded
on a national securities exchange, the Nasdaq Global Select Market, the Nasdaq
Global Market or the Nasdaq Capital Market, cash equal to the Black-Scholes
Value (as defined herein). For purposes of any such exercise, the determination
of the Purchase Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Purchase Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new warrant consistent with the foregoing provisions
and evidencing the Holder’s right to exercise such warrant into Alternate
Consideration. The terms of any agreement pursuant to which a Fundamental
Transaction is effected include terms requiring any such successor or surviving
entity to comply with the provisions of this Section 3.1 and insuring that this
Warrant (or any such replacement security) will be similarly adjusted upon any
subsequent transaction analogous to a Fundamental Transaction. “Black-Scholes
Value” shall be determined in accordance with the Black-Scholes Option Pricing
Model obtained from the “OV” function on Bloomberg L.P. using (i) a price per
share of Common Stock equal to the Volume Weighted Average Price of the Common
Stock for the Trading Day immediately preceding the date of consummation of the
applicable Fundamental Transaction, (ii) a risk-free interest rate corresponding
to the U.S. Treasury rate for a period equal to the remaining term of this
Warrant as of the date of such request and (iii) an expected volatility equal to
the 100 day volatility obtained from the HVT function on Bloomberg L.P.
determined as of the Trading Day immediately following the public announcement
of the applicable Fundamental Transaction.


 
5

--------------------------------------------------------------------------------

 
2.2. Continuation of Terms. Upon any reorganization, consolidation, merger or
transfer (and any dissolution following any transfer) referred to in this
Section 2 hereof, this Warrant shall continue in full force and effect and the
terms hereof shall be applicable to the Other Securities and property receivable
on the exercise of this Warrant after the consummation of such reorganization,
consolidation or merger or the effective date of dissolution following any such
transfer, as the case may be, and shall be binding upon the issuer of any Other
Securities, including, in the case of any such transfer, the person acquiring
all or substantially all of the properties or assets of the Company, whether or
not such person shall have expressly assumed the terms of this Warrant as
provided in Section 4 hereof.
 
3. Accredited Investor Status.  This Warrant may only be exercised by a Holder
that is an “accredited investor” as that term is defined in Rule 501 promulgated
under the Securities Act of 1933, as amended (the “Securities Act”).


4. Reserved.
 
5. Certificate as to Adjustments. In each case of any adjustment or readjustment
in the shares of Common Stock (or Other Securities) issuable on the exercise of
the Warrants or in the Purchase Price, the Company at its expense will promptly
cause its Chief Financial Officer or other appropriate designee to compute such
adjustment or readjustment in accordance with the terms of the Warrant and
prepare a certificate setting forth such adjustment or readjustment and showing
in detail the facts upon which such adjustment or readjustment is based,
including a statement of (a) the consideration received or receivable by the
Company for any additional shares of Common Stock (or Other Securities) issued
or sold or deemed to have been issued or sold, (b) the number of shares of
Common Stock (or Other Securities) outstanding or deemed to be outstanding, and
(c) the Purchase Price and the number of shares of Common Stock to be received
upon exercise of this Warrant, in effect immediately prior to such adjustment or
readjustment and as adjusted or readjusted as provided in this Warrant. The
Company will forthwith mail a copy of each such certificate to the Holder of the
Warrant and any Warrant Agent (as defined herein) of the Company (appointed
pursuant to Section 10 hereof). Holder will be entitled to the benefit of the
adjustment regardless of the giving of such notice. The timely giving of such
notice to Holder is a material obligation of the Company.
 
6.           Rule 144.  For purposes of Rule 144(d) promulgated under the
Securities Act, as in effect on the date hereof, assuming the Holder is not an
affiliate of the Company, it is intended that the Warrant Shares issued in a
Cashless Exercise shall be deemed to have been acquired by the Holder, and the
holding period for the Warrant Shares shall be deemed to have commenced, on the
date this Warrant was originally issued pursuant to the Purchase Agreement.


 
6

--------------------------------------------------------------------------------

 
 
7. Redemption by Company. The Company will at all times have the right (but not
an obligation) to redeem the Warrant Shares for cash in the amount of the
Shortfall Amount, which shall be payable over a period of one (1) months.  In
the event the Company elects to exercise such redemption right, the Company will
so notify the Holder in writing within three (3) business days of the Company’s
receipt of the Subscription Form.  Upon receipt of payment of the full amount of
redemption, this Warrant will be of no further force or effect and the Holder
shall surrender this Warrant to the Company upon the request of the Company.


8. Replacement of Warrant. On receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant and, in
the case of any such loss, theft or destruction of this Warrant, on delivery of
an indemnity agreement or security reasonably satisfactory in form and amount to
the Company or, in the case of any such mutilation, on surrender and
cancellation of this Warrant, the Company at its expense, twice only, will
execute and deliver, in lieu thereof, a new Warrant of like tenor.
 
9. Reserved.


 10. Warrant Agent. The Company may, by written notice to the Holder, appoint an
agent (a “Warrant Agent”) for the purpose of issuing Common Stock (or Other
Securities) on the exercise of this Warrant pursuant to Section 1 hereof,
exchanging this Warrant pursuant to Section 7 hereof, and replacing this Warrant
pursuant to Section 8 hereof, or any of the foregoing, and thereafter any such
issuance, exchange or replacement, as the case may be, shall be made at such
office by such Warrant Agent.
 
11. Transfer. This Warrant may not be assigned, sold or otherwise transferred.
  
12. Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received),
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Company, to Meridian Waste Solutions,
Inc., 12540 Broadwell Road, Suite 2104, Milton, GA  30004,  Attn: Jeffrey
Cosman, with a copy by fax only to (which shall not constitute notice) Lucosky
Brookman LLP, 101 Wood Avenue South, 5th Floor, Iselin, NJ 08830, Attn: Joseph
M. Lucosky, Esq., facsimile: (732) 395-4401, and (ii) if to the Holder, to the
address and facsimile number listed on the first paragraph of this Warrant.
 
 
7

--------------------------------------------------------------------------------

 
13. Law Governing This Warrant. This Warrant shall be governed by and construed
in accordance with the laws of the State of New Jersey without regard to its
principles of conflicts of laws or of any other State. Any action brought by
either party hereto against the other concerning the transactions contemplated
by this Warrant shall be brought only in the state courts of New York or in the
federal courts located in the state and county of New York. The parties to this
Warrant hereby irrevocably waive any objection to jurisdiction and venue of any
action instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. The Company and the
Holder waive trial by jury. The prevailing party shall be entitled to recover
from the other party its reasonable attorney’s fees and costs. In the event that
any provision of this Warrant or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform to, such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement. Each party hereto hereby irrevocably waives personal service
of process and consents to process being served in any suit, action or
proceeding in connection with this Warrant or any other transaction document by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Warrant and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law.
 
[-Signature Page Follows-]


 
8

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.
 

 
MERIDIAN WASTE SOLUTIONS, INC.
         
By:
     
Name: 
Jeffrey Cosman
   
Title: 
Chief Executive Officer
 

 

 



 
 
 
9

--------------------------------------------------------------------------------

 
Exhibit A
SUBSCRIPTION FORM
(to be signed only on exercise of Warrant)
 
TO: MERIDIAN WASTE SOLUTIONS, INC.
 
The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.____), hereby irrevocably elects to purchase (check applicable box):
 
___ ________ shares of the Common Stock covered by such Warrant


OR


____________ Cashless Exercise.
 
The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant, which is
$___________. Such payment takes the form of (check applicable box or boxes):
 
___ $__________ in lawful money of the United States; and/or
___
the cancellation of such portion of the attached Warrant as is exercisable for a
total of _______ shares of Common Stock (using a Fair Market Value of $_______
per share for purposes of this calculation).

 
 
The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to __________________________________________, whose
address is ___________________________
__________________________________________________________________________________________________.
 
The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the “Securities Act”), or pursuant to an exemption from
registration under the Securities Act.


Dated:___________________
       
(Signature must conform to name of holder as
specified on the face of the Warrant)
                           
(Address)

 
10

--------------------------------------------------------------------------------